UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6919


RABBI JAMES H. RAYNOR,

                    Plaintiff - Appellant,

             v.

HAROLD W. CLARKE; MS. PATILLO, Accounting Office; T. PRESTON,
Accounting Office,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01308-LMB-JFA)


Submitted: December 28, 2018                                      Decided: January 17, 2019


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Herman Raynor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James H. Raynor appeals the district court’s order dismissing his civil action. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Raynor v. Clarke, No. 1:17-cv-01308-LMB-JFA

(E.D. Va. July 11, 2018). We deny Raynor’s motions to compel documents, to compel

discovery, to enforce settlement agreement, to waive fees under the Prison Litigation

Reform Act, and to file a formal want of debt. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2